DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s amendment to Claim 2, 9 overcomes the rejection under 35 U.S.C. 112 and the rejection is withdrawn.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claim(s) 1-2, 8-20 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishino et al. (20160094290 A1).

Regarding claim 1, Nishino et al. discloses (see Fig. 1 and Fig. 28) a communication device for a vehicle (communication device A), which is able to transmit information to other road users in the form of light signals (see paragraph [0042] disclosing transmit laser light onto which communication data are piggybacked), the communication device comprising: 
an array of light sources (as shown element 1 and in fig. 28 is three laser light source 1 forming an array)  that selectively generate light which at least partially emerge from the communication device in the form of a light signal (see paragraph [0329] discloses: each set of a transmission system 1 and a reception system 32, Each transmission system 1 emits laser light via an optical fiber); and 
an imaging optical system (see paragraph [0333] discloses: each of the plurality of optical fibers can focus the laser light along a predetermined optical axis by way of a ball lens of transmission and reception optical system 4) through which the at least one portion of the light emerging from the light generated by the array of light sources at least partially passes before exiting the communication device (see paragraph [0333] the communication device radiates laser light  from source 1 having a laser wavelength specific to the station toward each vehicle as a response from the station).


Regarding claim 2, Nishino et al. discloses (see Fig. 1 and Fig. 28) the optical system is configured such that the light emerging from the communication device is displayed at a horizontal opening angle of 50° to 120° (as illustrated in Fig. 28 light can have maximum communication range Lmax is more than 50 degree).

Regarding claim 8, Nishino et al. discloses the communication device as in claim 1 and limitation of claim further discloses alternative limitation which was not considered by examiner during examination of claim 1 and claim 8 is rejected.

Regarding claim 9, Nishino et al. discloses (see Fig. 1 and Fig. 20) the array of light sources is a one-dimensional or a two-dimensional array of light sources, or wherein the light sources are light emitting diodes (Fig. 28 illustrates 1-N lase light source are laser diode arranged in one dimensional array).

Regarding claim 10, Nishino et al. discloses the communication device as in claim 1 and this claim further discloses alternative limitation which was not considered by examiner during examination of claim 1.

Regarding claim 11-14, Nishino et al. discloses the communication device as in claim 1 and claims 11-14 depends on claim 10 that further discloses alternative limitation since claim 10 was rejected with not considering alternative limitation, claims 11-14 are rejected for the same reasons.

Regarding claim 15, Nishino et al. discloses (see Fig. 1 and Fig. 20) the communication device is a communication device of a vehicle (as indicated in Fig. 20 communication system is included in N+1 vehicles forming communication device for vehicle).

Regarding claim 16, Nishino et al. discloses (see Fig. 1 and Fig. 28) the optical system is configured such that the light emerging from the communication device is displayed at a horizontal opening angle of 60° to 100° (as illustrated in Fig. 28 light can have maximum communication range Lmax is more than 50 degree).

Regarding claim 17, Nishino et al. discloses (see Fig. 1 and Fig. 28) the optical system is configured such that the light emerging from the communication device is displayed at a horizontal opening angle of at least 70° (as illustrated in Fig. 28 light can have maximum communication range Lmax is more than 50 degree).

Regarding claim 18-19, Nishino et al. discloses the communication device as in claim 1 and claims 18-19 depends on claim 10 that further discloses alternative 

Regarding claim 20, Nishino et al. discloses the communication device as in claim 1 and claims 20  further discloses alternative limitation of the one light influencer and did not considered, claim 20 is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Nishino et al. (20160094290 A1) in view of Kobayashi et al. (20170219820 A1).

Regarding claim 3, Nishino et al. discloses the communication device as in claim 1 and does not teach the optical system has a plurality of successively arranged lenses in a propagation direction of the light or has at least one first outer lens, a first inner lens, a second inner lens and a second outer lens, and wherein the first or second outer lenses have a larger diameter than the first or second inner lenses.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the lens system as disclosed by Kobayashi et al. and apply to the optical system of the device of Nishino et al. in order to increase the angle of view (paragraph [0037]).

Regarding claim 4, Kobayashi et al. further discloses (see Fig. 1) the optical system corresponds to a Retrofocus type (see paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Retrofocus type optical system as disclosed by Kobayashi et al. and apply to the optical system of the device of Nishino et al. in order to increase the angle of view (paragraph [0037]).

Regarding claim 5, Kobayashi et al. further discloses (see Fig. 1)  an aperture (Fig. 1, element “st”)  arranged between the first and second inner lenses (GF and GR), wherein the aperture is arranged approximately in a symmetry plane of the optical system (st is located between GF and GR forming symmetrical configuration i.e. increasing diameter of lenses as moving away from st). 

Regarding claim 6, Kobayashi et al. further discloses (see Fig. 1) the first and second outer lenses (L1-L2) are designed as menisci, as divergent menisci (fig. 1 illustrates L1 and L2 are meniscus lens).

Regarding claim 7, Kobayashi et al. further discloses (see Fig. 1) on one of the lenses or on an outer side of the second outer lens (L1 or L2)  facing away from the other lenses a structure is arranged that expands the light passing through the optical system in a vertical direction or an opening angle of at least 90.degree. (L1-L2 are configured to widen the field of view 112° see Table 2) 

Claim 21, is rejected under 35 U.S.C. 103 as being unpatentable over by Nishino et al. (20160094290 A1) in view of Robinson (20060152687 A1).

Regarding claim 21, Nishino et al. discloses (see Fig. 1 and Fig. 28) a communication device for a vehicle (communication device A), which is able to transmit information to other road users in the form of light signals (see paragraph [0042] disclosing transmit laser light onto which communication data are piggybacked), the communication device comprising: 
at least one light source (Fig. 28 element 1) from which light emerges during operation of the communication device; and 
a controllable light influencer (3 as in fig. 1)configured to selectively deflect or reflect or shade at least a portion of the light emerging from the at least one light source,  
an imaging optical system (lens of transmission and reception optical system 4 having a lens for transmission optical system 4) through which the at least one portion of the light emerging from the light influencer at least partially passes before exiting the communication device (see paragraph [0046]-[0048]).
Examiner has considered a controllable light influencer as an optical modulator element 3 (as in fig. 1) and the reference does not specifically state and it is obvious that it is selectively controls at least a portion of the light emerging from the at least one light source however examiner has interpreted that modulation of light is equivalent to selectively controlling a portion of light produce by source;
Nishino et al. does not teach the light influencer is a digital micromirror device or as an LCoS or as an LC display, or wherein the light influencer comprise a digital micromirror device or an LCoS or an LC display.
Robinson discloses (see Fig. 3) light influencer (230) is a LC attenuation panel (LC display) (see paragraph [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the LC attenuation as an optical modulator as disclosed by Robinson with the device of Nishino et al. in order to minimizes non-uniformities resulting from angular dependent component performance (paragraph [0032]).

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. Applicant stated that “The alleged light influencer 3 is an optical modulator that modulates laser light in accordance with an RF signal to encode the signal with data which is then extracted by the device that receives the signal (see paras. [0042] and [0078]-[0084] of Nishino). This is no manner discloses or suggests the claimed light influencer which deflects, reflects or shades light. As such, contrary to the Examiner's assertion, Nishino's optical modulator 3, that utilizes an RF signal, is not equivalent to the claimed light influencer.” Examiner reviewed the reference and Nishino discloses at paragraph [0077] and [0078] discloses “The light source 2 in the transmission system 1 of the communication device A outputs a pulse laser to the optical modulator 3 as laser light when receiving the command to start transmission of laser light from the signal processing circuit 11. [0078] When receiving the laser light from the light source 2, the optical modulator 3 modulates the intensity of this laser light according to the RF signal provided therefor from outside the optical modulator and outputs the laser light (communication signal) after modulation to the transmission optical system 5 “ in which optical modulator 3 influences intensity of light received from light source 2. It is inherent to performs combination of reflect or deflect or shade the light in order to change the intensity of light to form a signal. Hence the optical modulator 3 functioning as influencer by influencing transmitted light through optical modulator by changing intensity of light as per RF signal received.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/
Examiner, Art Unit 2872                                                                                                                                                                                             June 13, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872